                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

TIMOTHY CHUDLEY,                                   )
                                                   )
                Petitioner,                        )
                                                   )
v.                                                 )       Nos.: 3:18-CV-172-TAV-HBG
                                                   )             3:14-CR-17-TAV-HBG-2
UNITED STATES OF AMERICA,                          )
                                                   )
                Respondent.                        )


                                 MEMORANDUM OPINION

       Petitioner Timothy Chudley has filed a pro se motion to vacate, set aside, or correct

his sentence under 28 U.S.C. § 2255 [Doc. 1].                The government has responded in

opposition [Doc. 12]. Because, based on the record before the Court, it plainly appears

that Petitioner is not entitled to relief, it is not necessary to hold an evidentiary hearing,1

and the motion will be DENIED.

I.     Background2

       Petitioner worked at a Burger King which he planned to rob with his friend [Doc. 12

p. 2]. On the day of the robbery, Petitioner opened the door of the restaurant, and the friend

entered, hit Petitioner on the head, pointed an airsoft gun at the employees, and demanded



       1
          An evidentiary hearing is required on a § 2255 motion unless the motion, files, and record
conclusively show that the prisoner is not entitled to relief. See 28 U.S.C. § 2255(b). It is the
prisoner’s ultimate burden to sustain his claims by a preponderance of the evidence. See Pough v.
United States, 442 F.3d 959, 964 (6th Cir. 2006). Accordingly, where “the record conclusively
shows that the petitioner is entitled to no relief,” a hearing is not required. Arredondo v. United
States, 178 F.3d 778, 782 (6th Cir. 1999) (citation omitted).
       2
           Citations in this section refer to the criminal case, 3:14-CR-17-2.
money [Id. p. 2]. The friend stole the money and left the building [Id.]. Petitioner was

thereafter indicted for and pled guilty to aiding and abetting Hobbs Act robbery in violation

of 18 U.S.C. §§ 1951 and 2 [Docs. 9, 12]. His plea agreement waives the right to “file any

motions or pleadings pursuant to 28 U.S.C. § 2255” except that Petitioner retained the right

to bring “claims of ineffective assistance of counsel” [Doc. 12 pp. 6–7]. Petitioner

additionally waived the right to file a direct appeal, retaining the right to appeal a sentence

above the guidelines range or above any mandatory minimum, whichever was greater. Id.

The Presentence Investigation Report classified him as a career offender, and Petitioner

did not object [Docs. 41, 43]. Petitioner was sentenced to 105 months’ imprisonment

[Doc. 117].

       Petitioner did not file a direct appeal but filed a timely § 2255 motion which this

Court allowed him to voluntarily dismiss without prejudice [Docs. 156, 171]. Petitioner

then filed the present § 2255 motion [Doc. 174].

II.    Analysis

       Petitioner raises two arguments, alleging ineffective assistance of counsel for failure

to file a direct appeal and stating his predicate offenses were not crimes of violence, so he

no longer qualifies as a career offender [Doc. 1 pp. 7, 10, 12]. The Court must vacate, set

aside, or correct a prisoner’s sentence if it finds that “the judgment was rendered without

jurisdiction, or that the sentence imposed was not authorized by law or otherwise open to

collateral attack, or that there has been such a denial or infringement of the constitutional

rights of the prisoner as to render the judgment vulnerable to collateral attack . . . .”

                                              2
28 U.S.C. § 2255. To obtain relief under § 2255 because of a constitutional error, the error

must be one of “constitutional magnitude which had a substantial and injurious effect or

influence on the proceedings.” Watson v. United States, 165 F.3d 486, 488 (6th Cir. 1999)

(citing Brecht v. Abrahamson, 507 U.S. 619, 637 (1993)). A § 2255 petitioner has the

burden of proving that he is entitled to relief by a preponderance of the evidence, Pough v.

United States, 442 F.3d 959, 964 (6th Cir. 2006), and must clear a significantly higher

hurdle than would exist on direct appeal. United States v. Frady, 456 U.S. 152, 153 (1982).

For the reasons outlined below, none of Petitioner’s claims justify relief.

       A.     Timeliness

       In addressing petitioner’s § 2255 motion, the Court first finds it appropriate to

address the timeliness of Petitioner’s claims. Petitioner’s motion is dated April 25, 2018

and was filed with the Court on May 4, 2018 [Doc. 1]. The Antiterrorism and Effective

Death Penalty Act (“AEDPA”) contains a one-year statute of limitations for the filing of a

§ 2255 motion. 28 U.S.C. § 2255(f). This one-year limitations period commences on the

latest of “the date on which the judgment of conviction becomes final” or “the date on

which the right asserted was initially recognized by the Supreme Court, if that right has

been newly recognized by the Supreme Court and made retroactively applicable to cases

on collateral review.” Id. § 2255(f)(1), (f)(3).

       When a defendant does not file a direct appeal, conviction becomes final “upon the

expiration of the period in which [Petitioner] could have appealed to the court of appeals.”

Sanchez-Castellano v. United States, 358 F.3d 424, 427 (6th Cir. 2004). Here, that was

                                             3
fourteen days after the judgment was entered on February 25, 2016 [Doc. 117]. See Fed.

R. App. P. 4(b)(1)(A)(i). Petitioner’s conviction thus became final on March 10, 2016, and

his § 2255 motion would be due one year later on March 10, 2017.

       Under the third provision, the statute of limitations may commence on the date a

right has been newly recognized by the Supreme Court and made retroactive. However,

Petitioner has not cited any Supreme Court case that raise new legal arguments which may

apply to his case. Wright v. Spaulding, 939 F.3d 695, 705 (6th Cir. 2019) (“[A] claim for

habeas relief is more than the talismanic force of a new case name.”). Having filed the

motion on May 4, 2018, Petitioner’s motion is untimely. Even if it were filed within the

statute of limitations, the claims must still be rejected.

       B.     Career Offender Classification

       Petitioner argues that he no longer qualifies as a career offender because his

predicate offenses are not crimes of violence [Doc. 1 p. 10]. However, Petitioner’s claim

is both waived and procedurally defaulted.

       Petitioner’s plea agreement makes two exceptions to his collateral attack waiver for

prosecutorial misconduct and ineffective assistance of counsel [Doc. 12 ¶ 10(b)]. A

“defendant in a criminal case may waive any right, even a constitutional right, by means

of a plea agreement.” United States v. Griffin, 854 F.3d 911, 914 (6th Cir. 2017). The

Sixth Circuit has held that a defendant’s “informed and voluntary waiver of the right to

collaterally attack a conviction and sentence is enforceable.” In re Acosta, 480 F.3d 421,

422 (6th Cir. 2007). “[W]here developments in the law later expand a right that a defendant

                                               4
has waived in a plea agreement, the change in law does not suddenly make the plea

involuntary or unknowing or otherwise undo its binding nature.” United States v. Bradley,

400 F.3d 459, 463 (6th Cir. 2005). “To be a valid waiver the defendant must enter into the

waiver agreement knowingly, intelligently, and voluntarily.” Davila v. United States,

258 F.3d 448, 451 (6th Cir. 2001). Petitioner here has not made any allegations that the

waiver was not made knowingly or voluntarily. His waiver is therefore valid, and his

challenge to the career offender classification has been waived.

       Further, the claim is procedurally defaulted. Arguments related to sentencing that

are not raised on direct appeal may not be raised for the first time in a § 2255 motion unless

Petitioner can show “cause” and “actual prejudice” or show “actual innocence.” Vanwinkle

v. United States, 645 F.3d 365, 369 (6th Cir. 2011). Petitioner did not file a direct appeal

here and makes no effort to make a showing that would excuse procedural default.

       Accordingly, Petitioner’s challenge to his career offender classification is both

waived and procedurally defaulted.

       C.     Ineffective Assistance of Counsel

       Petitioner asserts an ineffective assistance of counsel claim for failure to file a direct

appeal [Doc. 1 p. 7]. Claims of ineffective assistance of counsel are cognizable under

§ 2255. Massaro v. United States, 538 U.S. 500, 508–09 (2003). The Sixth Amendment

guarantees criminal defendants the right to “reasonably effective assistance” of counsel.

Strickland v. Washington, 466 U.S. 668, 687 (1984). A petitioner alleging ineffective

assistance of counsel must fulfill two criteria in either order. First, a petitioner must

                                               5
establish that his counsel’s performance was deficient, that is, falling “below an objective

standard of reasonableness . . . under prevailing professional norms.” Id. at 688. Counsel

is presumed to have provided effective assistance, and petitioner bears the burden of

showing otherwise. Mason v. Mitchell, 320 F.3d 604, 616–17 (6th Cir. 2003); see also

Strickland, 466 U.S. at 689.

       Second, a petitioner must show that his attorney’s deficient performance prejudiced

his defense, in the sense that “but for [counsel’s error,] the result of the proceedings would

have been different.” Strickland, 466 U.S. at 694. If a petitioner fails to establish both

deficiency and prejudice, the claim must be rejected. Id. at 697. Thus, “the inability to

prove either one of the prongs – regardless of which one – relieves the court of any duty to

consider the other.” Nichols v. United States, 563 F.3d 240, 249 (6th Cir. 2009) (en banc).

       “[A]n attorney is per se ineffective if she disregards a defendant’s express

instructions to file an appeal.” Neill v. United States, 937 F.3d 671, 676 (6th Cir. 2019)

(citing Roe v. Flores-Ortega, 528 U.S. 470 (2000)). Additionally, an attorney must consult

with a defendant if a rational defendant would want to appeal or when that defendant

reasonably demonstrated interest in appealing. Id. Petitioner does not allege any facts in

support of a direct request that counsel file or discuss pursuing an appeal. The evidence

weighs against a rational defendant wanting an appeal, as Petitioner had pleaded guilty,

indicating that Petitioner sought an end to judicial proceedings, and the appeal waiver

significantly reduced the scope of potentially appealable issues. Flores-Ortega, 528 U.S.




                                              6
at 480.   Petitioner is therefore unable to show that his attorney’s performance was

constitutionally ineffective, and this claim is rejected as meritless.

III.   Conclusion

       For the reasons explained above, Petitioner is not entitled to relief under 28 U.S.C.

§ 2255, his motion to vacate, set aside or correct his sentence [Doc. 1] will be DENIED,

and this action will be DISMISSED. The Court will CERTIFY that any appeal from this

action would not be taken in good faith and would be totally frivolous. Therefore, this

Court will DENY Petitioner leave to proceed in forma pauperis on appeal. See Fed. R.

App. P. 24. Moreover, because Petitioner has not made a substantial showing of the denial

of a constitutional right and jurists of reason would not dispute the above conclusions,

Slack v. McDaniel, 529 U.S. 473, 484 (2000), a certificate of appealability SHALL NOT

ISSUE. 28 U.S.C. § 2253; Fed. R. App. P. 22(b). A separate judgment will enter.

       ENTER:


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE




                                               7
